LACOMBE, Circuit Judge.
It will not be necessary to discuss the interesting question presented on the argument, viz., whether or not the court has power to order a new trial months after the term has elapsed, and after a writ of error has taken the cause to the appellate court.
If the document and the book entries, which are now submitted as “newly discovered” evidence, had been introduced upon the trial, which was had before the court without a jury, they would not have been persuasive to any different findings of fact than those which wrere found upon a consideration of all the evidence.
The motion is denied.